FILE COPY



Robert Ray PerezAppellant/s                                         Arturo Zepeda Arredondo,
                                                                     CUSA KBC, LLC d/b/a
                                                                         Kerrville Bus s



                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 25, 2014

                                     No. 04-13-00646-CV

                                      Robert Ray PEREZ,
                                          Appellant

                                               v.

       Arturo Zepeda ARREDONDO, CUSA KBC, LLC d/b/a Kerrville Bus Company,
                                  Appellee

                  From the 79th Judicial District Court, Brooks County, Texas
                               Trial Court No. 10-07-15670-CV
                            Joaquin Villarreal III, Judge Presiding


                                        ORDER
        Appellants’ motion for extension of time to file a brief is granted. We order appellants’
brief due April 10, 2014.


                                                    ___________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court